79871: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-12962: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79871


Short Caption:TIFFEE VS. EIGHTH JUDICIAL DIST. CTCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A796636Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:02/12/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantCraig Thomas TiffeeThomas Michaelides
							(TCM Law)
						


RespondentEighth Judicial District CourtGlen P. O'Brien
							(Clark County District Attorney)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


10/24/2019Filing FeeFiling Fee Due.  (SC)


10/24/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)   (SC)19-43942




10/24/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.  (SC)19-43944




10/24/2019Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.  (SC)19-43947




11/15/2019Filing FeeE-Payment $250.00 from Thomas Michaelides


11/18/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).19-47127




11/19/2019Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief:19-47317




11/19/2019Order/ProceduralFiled Order.  Appellant's Case Appeal Statement due:  10 days.  (SC)19-47364




12/02/2019Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)19-48842




12/10/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Docketing Statement due: December 23, 2019. (SC).19-49916




12/23/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-51884




02/04/2020Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.  (SC)20-04870




03/19/2020MotionFiled Appellant's Ex-Parte Motion to Extend Time for Opening Brief and Appendix. (SC).20-10781




03/24/2020Order/ProceduralFiled Filed Order Granting Motion and to File Document.  Appellant:  Transcript Request Form; Opening Brief and Appendix due:  April 2, 2020.  (SC)20-11326




04/02/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/30/19. To Court Reporter: None listed. (SC)20-12706




04/02/2020AppendixFiled Appellant's Opening Brief - Appendix Volume I. (SC)20-12707




04/02/2020BriefFiled Appellant's Opening Brief. (SC)20-12711




05/19/2020Order/ProceduralFiled Order.  Appellant shall have 7 days from the date of this order to file proof of service of the opening brief and appendix that comply with NRAP 25(d).  Respondent shall have 37 days from the date of this order to file and serve the answering brief.  (SC)20-19088




06/25/2020Notice/IncomingFiled Notice of Appearance (Jonathan VanBoskerck as counsel for the Respondent). (SC).20-23562




06/25/2020MotionFiled Respondent's Motion for Extension of Time - First Request (Answering Brief). (SC).20-23564




06/25/2020Order/ProceduralFiled Order. Thomas Michaelides shall have 7 days from the date of this order to file proof of service of the opening brief and appendix that comply with NRAP 25(d). Attorney Jonathan Vanboskerck has filed a notice of appearance on behalf of respondent.  The clerk of this court shall add Mr. Vanboskerck to the docket as counsel of record for respondent. Answering Brief due: July 27, 2020. (SC).20-23651




06/29/2020Notice/IncomingFiled Certificate Of Mailing (Opening Brief and Appendix). (SC)20-24061




07/24/2020BriefFiled Respondent's Answering Brief. (SC)20-27014




07/24/2020AppendixFiled Respondent's Appendix - Volume 1. (SC)20-27015




08/27/2020MotionFiled Appellant's Ex- Parte Motion To Extend Time for Reply to Respondent's Answering Brief. (SC)20-31574




08/27/2020Notice/IncomingFiled Certificate of Mailing (Ex Parte Motion to Extend Time to File Reply). (SC)20-31576




08/31/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until September 14, 2020, to file and serve the reply brief.  (SC)20-32020




09/08/2020BriefFiled Appellant's Reply.  (REJECTED PER NOTICE ISSUED 9/8/20).  (SC)


09/08/2020Notice/OutgoingIssued Notice of Rejection of Deficient Reply Brief.  Corrected brief due: 5 days.  (SC)20-32924




09/08/2020BriefFiled Appellant's Reply Brief.  (SC)20-32970




09/08/2020Case Status UpdateBriefing Completed/To Screening.  (SC)


02/12/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-04339




05/06/2021Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded with instructions." Before: Cadish/Pickering/Herndon. Author: Cadish, J. Majority: Cadish/Pickering/Herndon. 137 Nev. Adv. Opn. No. 20. NNP21-EC/KP/DH. (SC).21-12962




06/01/2021RemittiturIssued Remittitur. (SC)21-15518




06/01/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/18/2021RemittiturFiled Remittitur. Received by District Court Clerk on June 3, 2021. (SC)21-15518




07/13/2021MotionFiled Appellant's Motion to Seal Record. (SC)Y21-20152





Combined Case View